         Case 1:18-cv-05266-SCJ Document 4 Filed 12/14/18 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ANTHONY GERALD GABRY,

       Plaintiff,
                                              CIVIL ACTION NO.
v.
                                              1:18-CV-05266-SCJ-CMS
CROSS RIVER BANK,

       Defendant.

                    FINAL REPORT AND RECOMMENDATION

      On November 21, 2018, I issued an order granting Plaintiff Anthony Gerald

Gabry’s (“Plaintiff”) request for leave to proceed in forma pauperis and requiring

Plaintiff to file an amended complaint by December 7, 2018 if he wished to pursue

his claims in this lawsuit. [Doc. 2]. The deadline set forth in the order has passed,

and Plaintiff has not filed an amended complaint or otherwise indicated that he

wishes to pursue the instant action.

      Accordingly, I RECOMMEND that this action be DISMISSED WITHOUT

PREJUDICE. See Fed. R. Civ. P. 41(b); LR 41.3(A)(2), NDGa.; see also Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005) (stating

that a district court may sua sponte dismiss a case under the authority of either Rule

41(b) or the court’s inherent power to manage its docket).
         Case 1:18-cv-05266-SCJ Document 4 Filed 12/14/18 Page 2 of 2




        SO REPORTED AND RECOMMENDED, this 14th day of December,

2018.




                                      Catherine M. Salinas
                                      United States Magistrate Judge




                                      2
